 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDamination at a hearing, its contention will ultimately be es-tablished.We find that the Employer has failed to raise anysubstantial and material issue concerning Glasgow's classifica-tion as a janitor sufficient to warrant the holding of a hearing.'Accordingly, we shall adopt the Regional Director's recom-mendations. The challenge to the ballot of this employee istherefore overruled. We find that he was eligible to vote in theelection.DIRECTIONIT IS HEREBY DIRECTED that, as part of the investigationto ascertain representatives for the purpose of collective bar-gainingwith the Employer, the Regional Director for theNinteenth Region shall, pursuant to National Labor RelationsBoard Rules and Regulations, within ten (10) days from the dateof this Direction, open and count the ballots of Royce Glasgow,Olive D. Jones, Laura Caldwell, and Paul Jewell, and thereafterprepare and cause to be served upon the parties a supplementaltally of ballots, including therein the count of the challengedballots described above.7See footnote 5, supra.BRADY AVIATION CORPORATIONandINTERNATIONALUNION, UNITED AUTOMOBILE, AIRCRAFT, AND AGRI-CULTURAL IMPLEMENT WORKERS OF AMERICA (UAW-CIO), Petitioner. Case No. 16-RC-1227. April 20, 1953DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before H. CarnieRussell, hearing officer. The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this case toa three-member panel [Chairman Herzog and Members Stylesand Peterson].Upon the entire record in this case, the Board finds:1.The Employeris engaged in commerce within the meaningof the Act.'1 The Employer at the hearing moved to dismiss the petition contending that it was not en-gaged in commerce within the meaning of the Act.The Employer is engaged in the assemblingof detail parts into major subassemblies for the use by the United States Air Force andUnited States Navy.During 1952,the Employer's gross receipts were in excess of $50,000.Under the circumstances,we find that the Employer falls within that category of enterprises"substantially affecting national defense," and that it will effectuate the policies of the Act toassert jurisdiction herein.Westport Moving and Storage Company, 91 NLRB 902.104 NLRB No. 36. BRADY AVIATION CORPORATION2212.The labor organization involved claims to representcertain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit:The Petitioner is seeking to represent a unit consisting ofoffice, professional, and technical employees. The Employerobjects to the inclusion of professional employees in the unit,and contends that the tool planners, tool designers, laboratorytechnicians, and engineers, because of their different workingconditions and diverse interests, should constitute a separatevoting group.The parties disagree as to (1) whether the tool planners, tooldesigners, laboratory technicians, and engineers are technicalemployees or professional employees, and (2) whether certainoffice clerical employees are confidential employees.The Tool P1-inners, Tool Designers, Engineers, andChemists 2Tool planners: The tool planners work under the super-vision of the superintendent of tooling. Their duties consist ofanticipating tooling and production costs, and determining whatdepartment will perform each production operation. The toolplanners also order the special equipment necessary tocomplete the production assembly.Tool designers: The tool designers receive the tool ordersfrom the tool planners, and design the fixtures and equipmentnecessary to produce the final product. In the performance ofthese duties they must be able to read engineering drawingsand specifications. The degree of experience for all of theaforementioned duties for both the tool planners and tooldesigners varies widely. No formal education is required, thetool planners and tool designers often being taken from theproduction line and trained on the job.As it does not appear that the work done by the tool plannersand tool designers meets the requirements of Section 2 (12) (a)and (b) of the amended Act, we conclude that they are highlyskilled technical employees and not professional employees.,Engineers: The engineers work under the supervision of thevice president. They are required to have a formal engineeringeducation and prior engineering experience. In the performanceof their duties they are required to review materialas to stresscalculations in repair and replacement in order to insure thesafety and airworthiness of all parts and equipment. Becauseof the nature of their duties, the engineers work in a separatearea adjacent to the assembly line. They are monthly paid, andhave employment benefits different from the tool planners andtool designers.2The parties agreed at the hearing that the chemists were professional employees.The Em-ployer would also exclude laboratory technicians as professional employees.However, inas-much as theEmployer has never employed, nor employs at the present time, any laboratorytechnicians,we make no unit finding as tothisclassification.3 F. W. Sickles Company, 81 NLRB 390,393; GeneralElectric Company, 89 NLRB 726. 734. 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn view of these facts, we find that the engineers are pro-fessionalemployees within the meaning of the Act.The Board has held that office clerical employees may notappropriately be grouped with technical employees where anyparty objects to such inclusion.5 As this is the case here, weshall not include office clerical employees in the unit of theaforementioned employees.Accordingly, we find that the following employees may con-stitute a unit appropriate for purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act: All engineers,chemists, tool planners, and tool designers employed at theEmployer's Brady, Texas, plant, excluding office clerical em-ployees, all other employees, and supervisors as defined inthe Act.As a result of our findings with respect to the above classifi-cations, it appears that the unit as set out above is composedpredominantly of nonprofessional employees. However, theBoard is prohibited by Section 9 (b) (1) of the Act from includ-ing professional employees in a unit with employees who arenot professional unless a majority of the professional employeesvote for inclusion in such a unit. Accordingly, we must ascer-tain the desires of the professional employees as to inclusionin a unitwith nonprofessional employees. We shall thereforedirect separate elections in the following voting groups: (a) Alltool planners and tool designers employed by the Employer atBrady, Texas, excluding professional employees and super-visors asdefined in the Act; and (b) all professional employees(chemists and engineers)employed by the Employer at Brady,Texas, excluding all other employees and supervisors as definedin the Act. The employees in the nonprofessional voting group(a)will be polled as to whether or not they desire to be repre-sented, for the purposes of collective bargaining, by the Peti-tioner.The employees in the professional voting group (b) will beasked two questions on their ballot: (1) Do you desire theprofessionalemployees to be included with the technical em-ployees in a unit composed of all engineers, chemists, toolplanners, and tool designers at the Employer's Brady, Texas,plant, for the purposes of collective bargaining? (2) Do youdesire to be represented for the purposes of collective bar-gaining by the Petitioner or no union? If a majority of theprofessional employees in voting group (b) vote "Yes" to thefirstquestion, indicating their wish to be included in a unitwith the nonprofessional employees, they will be so included.Their votes on the second question will then be counted togetherwith the votes of the nonprofessional voting group (a) to decidethe representation for the whole unit. If, on the other hand, amajority of the professional employees in voting group (b) voteagainst inclusion,they will not be included with the nonprofes-sional employees. Their votes on the second question will then4Solar Manufacturing Corp.. 80 NLRB 1358.6 American Locomotive Company,92 NLRB 115. BRADY AVIATION CORPORATION223be separately counted to decide whether or not they desire tobe represented in a separate professional unit by the Peti-tioner.There is no indication in the record that the Petitionerwould be unwilling to represent the professional employeesseparately,if those employees vote for separate representation.However, if the Petitioner does not desire to represent theprofessional employees in a separate unit even if those employ-ees vote for such representation,the Petitioner may notify theRegional Director to that effect within ten (10) days of the dateof this Decision and Direction of Elections.Our unit determination is based,in part then, upon the resultsof the election among the professional employees.However, wenow make the following findings in regard to the appropriateunit:1.Ifamajority of the professional employees vote for in-clusion in the unit with nonprofessional employees,we find thatthe following employees will constitute a unit appropriate forthe purposes of collective bargaining within the meaning ofSection 9 (b) of the Act:All tool planners,tool designers,chemists, and engineersemployed at the Employer's Brady, Texas, plant, excluding allother employees and supervisors as defined in the Act.2.If a majority of the professional employees do not vote forinclusion in the unit with nonprofessional employees, we find thatthe following two groups of employees will constitute separateunits appropriate for the purposes of collective bargaining withinthe meaning of Section9 (b) of the Act:(a)All tool planners and tool designers employed at the Em-ployer's Brady, Texas,plant, excluding professional employees,all other employees, and supervisors as defined in the Act.(b)All engineers and chemists employed at the Employer'sBrady,Texas,plant,excluding all tool planners and tooldesigners,all other employees,and supervisors as defined inthe Act.The OfficeEmployeesThe parties agree as to the composition of the unit of officeemployees except that the Petitioner would include the PBXoperator,the TWX operator, the secretaries to the vice-presi-dent, treasurer,plant superintendent,shop superintendent, con-sulting engineer, accounting department head, and the accountingdepartment and personnel department employees,and the Em-ployer would.exclude them on the ground that they are confi-dential employees.PBX and TWX operators: The PBX operator monitors alltelephone calls for the purpose of ascertaining whether or notthere has been a misuse of company telephones or an infrac-tion of rules relating to their useby theplant employees. ThePBX operator,however, does not monitor the telephone calls ofanymanagement representative who initiates or formulatescompany laborrelationspolicy. The TWX employeeoperatestheTWX machine and handles and distributesall incomingmessages. Both the PBX and TWX operators work under the 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupervision of the plant superintendent, are trained on the job,and are located in the main office building. The Employerasserts that these employees should be excluded from the unitbecause in the performance of their duties they may overhearconversations or read material pertaining to confidential laborrelations information. However, inasmuch as neither operatoracts in a confidential capacity to persons exercising managerialfunctions in the labor relations field, we shall, in accordancewith established Board policy, include the PBX operator andTWX operator in the unit.6Secretaries: The Employer would also exclude from the unitas confidential employees the secretaries to the vice president,treasurer, plant superintendent, shop superintendent, consultingengineer, and accounting department head. The record showsthat all of these named management representatives assist inthe formulation and determination of general plant labor rela-tions policy. Their secretaries are required in the performanceof usual secretarial duties to act in a confidential capacity tothese individuals. Accordingly, we find that the secretaries tothevicepresident, treasurer, plant superintendent, shopsuperintendent, consulting engineer, and accounting departmenthead are confidential employees within themeaning ofthe Act.iAccounting department and personnel department employees:The employees in the accounting department handle matterspertaining to employees'wages, rates,overtime, and employ-ment benefits. They also keep the Employer's payroll recordand profit and loss records. The employees in the personneldepartment keep the data pertaining to grievances and other in-vestigatory procedures. They also have access to the individualemployment files of the employees.8 Although employees intheaccounting department and personnel department have access torecords and reports which the Employerconsidersconfidential,it does not appear that the work of the employees in either de-partment meets the requirements of a confidential employeecontained in the amended Act.9 None of the employees in eitherdepartment assists or acts in a confidential capacity to personsexercising managerial functions in the field of labor relations.We find that they are not confidential employees. We shall,therefore, include the employees in the accounting departmentand personnel department in the unit of office clerical em-ployees.Accordingly, we find that the following employees constitutea unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act:All office clerical employees, including the TWX operatorand PBX operator and the accounting and personnel department6 Amplex ManufacturingCompany,85 NLRB 523;Phillips Chemical Company, 91 NLRB 568,571.7Minnesota and Ontario Paper Company,92 NLRB711. 712;Phillips Chemical Company,supra.8Inasmuch as the record shows that the personnel interviewer does the actual hiring, and isin direct charge of the personnel department,we shall exclude her from the unit of clericalemployees. Bonwit Teller,Inc., 84NLRB414, 422.9Automatic Electric Company,78 NLRB 1057;Bonwit Teller,Inc., supra,at pp.422, 423. ALBION MALLEABLE IRON COMPANY225employees, employed at the Employer's Brady, Texas, plant,but excluding secretaries to the vice president, treasurer, plantsuperintendent, shop superintendent, consulting engineer, andaccounting department head, all other employees, guards,nurses, and supervisors within the meaning of the Act.[Text of Direction of Elections omitted from publication inthis volume, ]ALBION MALLEABLE IRON COMPANYandINTERNATIONALUNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRICUL-TURAL IMPLEMENT WORKERS OF AMERICA (UAW-CIO),PetitionerandINTERNATIONAL MOLDERS AND FOUNDRYWORKERS UNION OF NORTH AMERICA, LOCAL 413, AFL.Case No.7-RC-1991. April 20, 1953DECISION AND CERTIFICATION OF REPRESENTATIVESFollowing the filing of a petition alleging that a questionaffecting commerce exists concerning the representation of em-ployees of the Employer, and requesting an investigation andcertification of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, as amended, the parties, onJanuary 9, 1953, entered into a "Stipulation for Certificationupon Consent Election." In accordance with said stipulation andthe Rules and Regulations of the Board, an election was con-ducted on January 16, 1953, among all production and main-tenance employees at the Employer's Albion, Michigan, plant,excluding clerical employees, engineering employees, techni-cians, watchmen, guards, and foremen and other supervisorsas defined in the Act. Thetally of ballots shows that, of approx-imately 506 eligible voters, 247 cast ballots for the Petitioner,227 cast ballots for the Intervenor, 5 cast ballots against par-ticipating labor organizations, 5 ballots were void, and 11balots were challenged. The challenged ballots are insufficientto affect the outcome of the election.On January 23, 1953, the Intervenor filed objections to theconduct of the election, and, on February 3, 1953, amended ob-jections thereto.On March 12, 1953, following an investigation conducted pur-suant to the Rules and Regulations of the Board, the RegionalDirector issued and duly served on the parties his report onobjections, in which he found without merit all the Intervenor'soriginal and amended objections and recommended that the samebe overruled and that the Board certify the Petitioner as theexclusive bargaining representative of the Employer's em-ployees in the appropriate unit.On March 21, 1953, the Intervenor filed timely exceptions tothe Regional Director's report on objections, requesting thatthe Board, on the basis of its objections, set aside the electionand order a new election.104 NLRB No. 31.